Title: Enclosure: Proposed Arrangement of the Officers in the 14th Regt., [25 October 1799]
From: Rice, Nathan
To: 





Captains



No 1
John Hastings
8


2
Ephraim Emery
1


3
Simeon Draper
the 9th 10


4
Thomas Chandler
2


5
Phineas Ashmun
3


6
Nathaniel Twing
4


7
Solomon Phelps
5


8
John Tolman
6


9
Erasmus Babbit
7


10
Samuel Mackay
9



first Lieutenant



No 1
Isaac Rand
1


2
Alpheus Cheney
2


3
Samuel Flagg
3



4
James Church
4


5
Robert Duncan
5


6
Henry Sergent
8


7
John Wheelwright
6


8
Jacob Allen
7


9
Rufus Childs
9


10
William Gardner
10


11
Francis Barker
11



Second Lieutenants



No 1
John Roulstone
9


2
Thomas Durant



3
William Leverett
7


4
Daniel Hastings
8


5
James Gardner
4


6
Charles Hunt
3


7
Marshall Spring
5


8
Payton Gay



9
Thomas Hale



